Per Curiam:

Action in ejectment, trial to the court, and judgment in defendant's favor. Plaintiff appeals. In 1892 the title under which both parties claim stood in The American Mortgage Trust Company. The defendant took possession of the land in 1908 under a tax deed which was less than five years old when the action was brought, and which, it is conceded, is void for the reason that it included an illegal tax. The defendant, however, claims by virtue of a conveyance made by order of court in certain proceedings in aid of execution in an action against The American Mortgage Trust Company and also under a decree quieting his title to the land. The plaintiff claims under a quitclaim deed from James W. Brock, who was not a party to -the action to the proceedings in aid of execution nor to the action brought to quiet title. He was a stockholder in the mortgage company, and the question upon which the case turns is whether in fact he took the title in fee by virtue of the company's quitclaim deed. The contention of the defendant is that the deed was never delivered to Brock, that he paid no consideration, *526that he never attempted to exercise any ownership or control of the property and asserted no claim to the title. His deposition was in evidence and appears to sustain these contentions. The deed was executed to him in September, 1896, without his knowledge, and placed on record by the company in 1897. If he acquired title by the deed from the company he was a necessary party to the court proceedings, and the defendant’s claim must fail. The general judgment in the defen4ant’s favor, however, is a finding that Brock never acquired any title because the deed was never delivered, was made without his knowledge, and without any consideration. This renders it unnecessary to-determine the validity of any of the tax deeds offered in evidence. There being evidence sufficient to sustain the general finding in defendant's favor, the judgment will be affirmed.